In an action brought to foreclose a mortgage upon real estate, order (1) *1041denying plaintiff’s motion for an order amending the stipulation of discontinuance dated November 6, 1939, (2) denying the motion of the plaintiff for an order directing the treasurer of Westchester county to pay the moneys, amounting to $1,768.78, deposited with him to the credit of this action, to the plaintiff, (3) granting the motion of the defendants Theodore Legum and Dora Sehlossberg for an order confirming the report of an official referee, (4) granting the motion of the two last named defendants for an order directing that the moneys in the hands of the receiver be paid over to them, and directing the commissioner of finance of the county of Westchester to pay the same to them, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.